TAFT, J.
The defendants’ negligence caused damage to the plaintiff’s property, viz.: to the engine and boiler two hundred and fifty dollars, to the mill building seventy-five dollars. The plaintiff can recover these items. He can also recover the rent of the premises 'during the time they were occupied by the defendants, from February 1, 1886, to March 10, 1886, at the rent specified in the contract. The plaintiff having elected to recover damages for the destruction of the property, cannot, after its destruction, recover rent. The contract being in writing, parol evidence to show a warranty was inadmissible. The referee does not find fraud nor deceit on the part of the plaintiff in the negotiations that led to the execution of the contract. The defendants, therefore, cannot offset nor recoup any damages suffered by them.

Judgment reversed and judgment for the -plaintiff to rc-
*482
cover the item of two hundred and fifty dollars and one and one-third months rent, with interest on said sums since March io, 1886, and said sum of seventy-five dollars. Amount to be computed by the clerk -